     Case 5:19-cv-00264-JPB Document 1 Filed 09/10/19 PageELECTRONICALLY
                                                           1 of 6 PageID #: 1
                                                                               FILED
                                                                            Sep 10 2019
                                                                       U.S. DISTRICT COURT
                                                                       Northern District of WV
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       At Wheeling

MARY ELIZABETH WHITE,

         Plaintiff,

v.
                                                             CIVIL ACTION NO.: 5:19-CV-264 (Bailey)

CMH HOMES, INC.
d/b/a Clayton Homes Morgantown, WV,
ANDREW CAMEON,
R&J CONTRACTING, LLC,
and DOUG BOWSER

         Defendants,

                                       NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1441(c), 1446, and the Magnuson-Moss Warranty Act,

15 U.S.C. §§ 2301 et seq., Defendants CMH Homes, Inc. and Andrew Cameon (hereinafter

referred to collectively as “CMH”) by counsel, Jason J. Stemple, and Duffield, Lovejoy,

Stemple & Boggs, PLLC, hereby give notice of the removal of this case from the Circuit Court

of Brooke County, West Virginia to the United States District Court for the Norther District of

West Virginia, at Wheeling. The specific grounds for removal are as follows:

         1.      This action was filed in the Circuit Court of Brooke County, West Virginia on or

about August 26, 2019. (See "Exhibit A" for a copy of all process, pleadings, and orders served

upon such in this action, including the docket sheet and Complaint for civil action number 19-

C-61).

         2.      The Summons and Complaint were served upon Defendants CMH Homes, Inc.

and R&J Contracting, LLC on August 29, 2019. (See Exhibit A, Service of Process from West

Virginia Secretary of State).
   Case 5:19-cv-00264-JPB Document 1 Filed 09/10/19 Page 2 of 6 PageID #: 2




         3.     Plaintiff is a resident of the State of West Virginia and resident of Brooke

County, West Virginia. (See Exhibit A, Complaint, ¶ 1).

         4.     Defendant CMH Homes, Inc. is a corporate resident of the state of Tennessee

with its principal place of business in Maryville, Tennessee.

         5.     Defendant Andrew Cameon is an employee of CMH Homes, Inc. and resident of

the state of West Virginia.

         6.     Defendant R&J Contracting LLC is West Virginia Limited Liability Company.

         7.     Plaintiff has alleged in her Complaint that Defendants acts or omissions

constitute fraud, intentional misconduct, breach of contract and that such conduct also violates

West Virginia industry standards, the West Virginia Consumer Credit Protection Act, and the

Magnuson-Moss Warranty Act. (See Exhibit A, Complaint, ¶ ¶ 23-30).

         8.     Plaintiff’s claim for violation of the Magnuson-Moss Warranty Act, 15 U.S.C.

§§ 2301 et seq. (“MMWA”) confers original jurisdiction upon this Court pursuant to 28 U.S.C.

Section 1331.

         9.     28 U.S.C. § 1367 confers supplemental jurisdiction upon this Court for

Plaintiff’s remaining claims.

         10.    Claims under the MMWA are removable if the amount in controversy is $50,000

or more. Doyle v. Fleetwood Homes of Virginia, Inc., 650 F. Supp. 2d 535, 537 (S.D.W. Va.

2009).

         11.    Plaintiff seeks damages for “monetary loss, aggravation, inconvenience, mental

distress, financial stress, attorney fees and expenses.” (See Exhibit A, Complaint, ¶ 37).

         12.    Plaintiff also states that Defendants’ conduct in this matter entitles her to

punitive damages. (See Exhibit A, Complaint, ¶ 37).
   Case 5:19-cv-00264-JPB Document 1 Filed 09/10/19 Page 3 of 6 PageID #: 3




       13.       Plaintiff entered into a Sales Agreement to purchase a manufactured home from

Defendant CMH Homes, Inc. for $111,448.59. (See Exhibit B, Sales Agreement,).

       14.       The purchase price of the manufactured home as set forth in the Sales Agreement

clearly exceeds the $50,000 amount in controversy requirement of the MMWA in 15 U.S.C.

2310(d)(3)(b).

       15.       CMH Homes, Inc. and Andrew Cameon consent to the removal as evidenced by

the signature of the undersigned, as their attorney in this civil action.

       16.       Defendants R&J Contracting LLC and Doug Bowser have consented to the

removal of this action as evidenced by the signatures on the Consent to Remove State Court

Action to Federal Court. (See Exhibit C and D, Consent to Removal Action).

       17.       This Notice of Removal is filed with this Court within thirty (30) days after the

receipt by Defendants, through service of a copy of the Summons and initial Complaint.

       18.       In conjunction with filing this Notice of Removal, Defendant CMH took the

following actions: (a) mailed written notice of the filing of this Notice of Removal to all parties;

and (b) mailed a true and accurate copy of this Notice of Removal to the Clerk of the Circuit

Court of Brooke County, West Virginia. (See copy of State Court Notice of Removal, attached

as Exhibit E).

       19.       Defendant CMH has complied with all provisions of 28 U.S.C. §1446 governing

the process for removal.

       WHEREFORE, Defendants CMH Homes, Inc. and Andrew Cameon hereby remove to

this Honorable Court the action currently pending in the Circuit Court of Brooke County, West

Virginia as Civil Action Number 19-C-61.
  Case 5:19-cv-00264-JPB Document 1 Filed 09/10/19 Page 4 of 6 PageID #: 4




                                                CMH HOMES, INC., and
                                                ANDREW CAMEON,
                                                BY COUNSEL


s/Jason J. Stemple
Jason J. Stemple (WV Bar No. 8883)
Duffield, Lovejoy, Stemple & Boggs, PLLC
Post Office Box 608
Huntington, WV 25701
(304) 522 3038
(Counsel for Defendants CMH Homes, Inc.
And Andrew Cameon)
     Case 5:19-cv-00264-JPB Document 1 Filed 09/10/19 Page 5 of 6 PageID #: 5




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      At Wheeling

MARY ELIZABETH WHITE,

        Plaintiff,
v.                                                             CIVIL ACTION NO.:

CMH HOMES, INC.
d/b/a Clayton Homes Morgantown, WV
ANDREW CAMEON,
R & J CONTRACTING, LLC,
and DOUGH BOWSER

        Defendants,
                                 CERTIFICATE OF SERVICE
        I hereby certify that, on this 10th day of September, 2019, the undersigned counsel
served the foregoing "NOTICE OF REMOVAL" upon counsel of record by filing the
document with the Clerk of the Court for the United States District Court for the Northern
District of West Virginia, Wheeling Division, using the CM/ECF System, which will send
notification of such filing to counsel of record as follows:

                                       Frank X. Duff, Esq. (WV Bar No. 1065)
                                       Sandra K. Law, Esq. (WV Bar No. 6071)
                                       Schrader Companion Duff & Law, PLLC
                                       401 Main Street
                                       Wheeling, WV 26003
                                       (Counsel for Plaintiff)
                                       (304) 233-3390
        Additionally, a copy of the foregoing was served via first class mail, postage prepaid,
upon the following Defendants:


                                       Doug Bowser
                                       Bowser Contracting LLC
                                       d/b/a Bowser Contracting, LLC
                                       1423 Jenks Fork Road
                                       Tallmansville, WV 26237
  Case 5:19-cv-00264-JPB Document 1 Filed 09/10/19 Page 6 of 6 PageID #: 6




                                Ralph W. Shipp, Jr.
                                R&J Contracting LLC
                                280 Oakdale Dr.
                                Grafton, WV 26354

s/Jason J. Stemple
Jason J. Stemple (WV Bar No. 8883)
Duffield, Lovejoy, Stemple & Boggs PLLC
Post Office Box 608
Huntington, WV 25701
(304) 522-3038
(Counsel for Defendant CMH Homes, Inc.
and Andrew Cameon)
